IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-12-00191-CR

JULIUS STEWART,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                         From the 13th District Court
                            Navarro County, Texas
                Trial Court No. 33487, 33854, 33855, 33907, 33983


                           MEMORANDUM OPINION


       Julius Stewart has filed an interlocutory pro se notice of appeal of the denial of

his motion to recuse the trial judge.

       We do not have jurisdiction of this interlocutory appeal of the denial of the

motion to recuse. See Abbott v. State, 271 S.W.3d 694 (Tex. Crim. App. 2008) (standard

for determining jurisdiction is not whether appeal is precluded by law, but whether

appeal is authorized by law); Everett v. State, 91 S.W.3d 386, 386 (Tex. App.—Waco 2002,

no pet.) (stating that court has jurisdiction over criminal appeals only when expressly
granted by law). No law authorizes the interlocutory appeal of a denial of a motion to

recuse.

        We dismiss this appeal for want of jurisdiction.




                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed June 20, 2012
Do not publish
[CR25]




Stewart v. State                                                                Page 2